[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAR 30, 2010
                             No. 09-14087                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                   D. C. Docket No. 04-00034-CR-4-RH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MICHAEL LEVON HILLS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (March 30, 2010)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Michael Levon Hills, a federal prisoner convicted of a crack cocaine offense,

proceeding pro se, appeals the district court’s denial of his motion for a sentence

reduction, pursuant to 18 U.S.C. § 3582(c)(2). While Hills does not dispute that

his original sentence was based on the application of a statutory

mandatory-minimum term, he argues that his mandatory-minimum sentence is

invalid because United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), and

Kimbrough v. United States, 552 U.S. 85, 128 S. Ct. 558 (2007), rejected any

mandatory regime, including mandatory-minimum sentences. After review of the

record and the parties’ briefs, we affirm the district court’s denial of Hills’s

§ 3582(c)(2) motion.

      In reviewing the district court’s denial of a § 3582(c)(2) motion, we review

the district court’s legal conclusions de novo. United States v. Pringle, 350 F.3d

1172, 1178 (11th Cir. 2003). A district court may modify a sentence “in the case

of a defendant who has been sentenced . . . based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.” § 3582(c)(2)

(emphasis added). In such a case, the court may reduce the defendant’s sentence

after considering applicable § 3553(a) factors, but only “if such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission.” Id. A reduction is not consistent with applicable policy statements



                                            2
and is not authorized if the retroactive amendment does not have the “effect of

lowering the defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).

      Amendment 706, which applies retroactively, amends the Drug Quantity

Table in U.S.S.G. § 2D1.1(c) “to provide a two-level reduction in base offense

levels for crack cocaine offenses.” United States v. Moore, 541 F.3d 1323, 1325

(11th Cir. 2008), cert. denied, McFadden v. United States, 129 S. Ct. 965, and cert.

denied, 129 S. Ct. 1601 (2009). However, a defendant who was originally

sentenced based on a statutory minimum is not eligible for relief under

Amendment 706. See United States v. Williams, 549 F.3d 1337, 1342 (11th Cir.

2008) (per curiam). Furthermore, this Court has held that Booker and Kimbrough

are not applicable to § 3582(c)(2) proceedings. United States v. Melvin, 556 F.3d

1190, 1192–93 (11th Cir. 2009) (per curiam), cert. denied, 129 S. Ct. 2382 (2009).

      We have also recognized that proceedings under § 3582(c)(2) do not

constitute de novo resentencings. United States v. Moreno, 421 F.3d 1217, 1220

(11th Cir. 2005) (per curiam) (citation omitted). Therefore, § 3582(c)(2) “does not

grant to the court jurisdiction to consider extraneous resentencing issues.” United

States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000). As such, we cannot review

Hills’s arguments concerning the constitutionality of mandatory-minimum

sentencing, or the court’s imposition of a ten-year mandatory-minimum sentence



                                          3
rather than a five-year sentence.

       Because Hills was originally sentenced based on a statutory mandatory

minimum that was not affected by Amendment 706, the district court lacked

authority to grant his § 3582(c)(2) motion. Accordingly, we affirm.

      AFFIRMED.




                                         4